7 Ft oy 4
Sade
ae a
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

‘UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)

Olegario Duenas-Mendoza Case Number: 3:19-mj-22386

Page 1 of | I" |

REGISTRATION NO. 85785298

THE DEFENDANT:

pleaded guilty to count(s)_1 of Complaint

L. Marcel S

eyvart
Wet

 

Defendant's Attor

ey

Eile!

 

8 Bessa | oo Sans

JUN i 2 20

OLEH Un D

  

19

TRICT COURT

 

1 was found guilty to count(s)

 

faye

SOUTHERS ois

LOT OF CALIFORNIA

 

 

PePuTry

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) |

CO The defendant has been found not guilty on count(s) |

 

F] Count(s) dismissed on the motion of the United States,

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

/
PK TIME SERVED O days

 

x] Assessment: $10 WAIVED & Fine: WAIVED .
J] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

TP IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

ED Ki if Wo

DUSM7 | Aol! ROBERT N. BLOCK
: , UNITED STATES MAGISTRATE JUDGE

Received

Clerk’s Office Copy | 3:19-mj-22386

li

f
‘
;

 
